Citation Nr: 0501073	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who served 
on active duty from April 1956 to April 1958, and from June 
1958 to November 1977.  Vietnam service is also noted from 
April 1970 to April 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  A travel board hearing 
was conducted by the undersigned in August 2004, and a 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's presumed exposure to Agent Orange while in 
Vietnam likely resulted in squamous cell carcinoma (throat 
cancer) which contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312(a) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the determination below represents a full grant of 
the benefit sought, a discussion of the impact of the VCAA on 
this appeal is not necessary.

Factual Background

The veteran died in May 2002.  The certificate of death 
listed the immediate cause of the veteran's death as an 
apparent heart attack due to, or as a consequence of, throat 
cancer.

Neither cardiac-related problems, nor cancer or any kind, was 
shown to be present during the veteran's periods of active 
duty.  

A December 2001 VA outpatient treatment record includes a 
diagnosis of coronary artery disease.

A May 2002 letter from Dr. D.O., a private treating physician 
of the veteran, reported the veteran died from an apparent 
myocardial infarction.  It was also mentioned that the 
veteran had been tolerating his course of chemoradiation 
therapy for his locally advanced squamous cell carcinoma of 
the base of the tongue.  The physician added that the 
veteran's long history of ethanol abuse "may have" 
contributed to his cardiac death.


A June 2002 letter from Dr. M.D., a private treating 
physician of the veteran, indicates that the veteran had a 
history of squamous cell carcinoma in the area of the base of 
his tongue.  The Board parenthetically observes that this 
disorder is first shown to have been manifested in 2002.  It 
was added that the veteran was receiving concurrent radiation 
and chemotherapy when he died.  The letter noted that the 
veteran apparently was exposed to Agent Orange in Vietnam, 
and that it was "possible" that the veteran's tumor was 
related to Agent Orange exposure.  

A letter received later in June 2002, by Dr. H.N., a private 
treating physician of the veteran, indicated, in pertinent 
part, that although it was "uncertain" that Agent Orange 
exposure has any causal relationship to the veteran's tongue 
cancer, it "may have contributed" to the fact that he 
contracted oral cancer.  

A letter from Dr. D.O., dated in May 2003, essentially notes 
that the veteran's squamous cell carcinoma of the base of the 
tongue "could have" resulted from Agent Orange exposure.  

The appellant testified in August 2004 that the veteran had 
discovered that he had throat cancer shortly before he died.  
See page 5 of hearing transcript.  She attributed this cancer 
to the veteran's having been exposed to Agent Orange while in 
Vietnam.  See page 7 of hearing transcript.  

A letter received in August 2004 from Dr. M.D. indicates that 
the veteran's squamous cell carcinoma of the base of his 
tongue involved his tongue, throat, and larynx.  He added 
"'this squamous cell carcinoma was at least as likely as not 
to be related to the veteran's exposure to Agent Orange 
herbicide while he was serving in Vietnam.'"


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted, the veteran's death certificate indicates that 
throat cancer was a significant condition contributing to 
cause the veteran's death.  The evidence of record includes 
several medical opinions concerning the veteran's throat 
cancer and its relation to in-service exposure to Agent 
Orange.  Of particular note, Dr. M.D., a private treating 
physician of the veteran, and a specialist in 
Hematology/Oncology, opined, as discussed above, that the 
veteran's diagnosed squamous cell carcinoma, which involved 
his tongue, throat, and larynx, was "at least as likely as 
not" related to exposure to Agent Orange.  Given the 
recognized expertise of the opining physician, and the fact 
that the opinion is consistent with the evidentiary record, 
the Board finds that the opinion has substantial probative 
value and, in fact, is persuasive on the matter at hand.


Resolving reasonable doubt in the appellant's favor, and 
acknowledging the fact that there is no medical opinion of 
record that is contrary to those opinions in support of the 
appellant's claim, the Board concludes that in-service 
exposure to Agent Orange was a factor in causing squamous 
cell carcinoma involving the veteran's tongue, throat, and 
larynx, which significantly contributed to the cause his 
death.  Accordingly, service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


